Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 10/23/18 was considered by the Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 11 and  16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “ cause  a zero order beamlet ….light”.  This recitation is not a structural feature in a apparatus claim. Claim 2 is a method. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite 35 U.S.C. 112, second paragraph.( See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011) & Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).

Claim11 recites “cause a zero order beamlet ….beamlet”.  This recitation is not a structural feature in an apparatus claim. Claim 11 is a method. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph.( See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011) & Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).

Claim 16 recites “with respect to a diffractive optical element” in line 7 and “with respect to the diffractive optical element” in line 9. However, the claim fails to positively recite a diffractive optical element. Thus, the limitation lacks antecedent basis in the claim and claim 16 is indefinite. Claims 19-20, which depends from claim 16, recites “the diffractive optical element” in which the limitation lacks antecedent basis in the claim and claims 19-20 are also indefinite.

Claim17 recites “cause a zero order beamlet ….beamlet”.  This recitation is not a structural feature in an apparatus claim. Claim 17 is a method. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph.( See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011) & Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).

Claims 2, 11 and 16-20 will be examined as best understood by the Examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pesach et al (US20130038941) in view Shaw et al (US20100046953).
Regarding claim 1, Pesach teaches an optical system, comprising:
an emitter array (44, 60) to emit a plurality of beams of light (paragraphs 34 and39);
a lens array (46,52,54) each lens of the lens array corresponding to an emitter of the emitter array, the lens array to:
collimate each of the plurality of beams of light, and direct each of the plurality of beams of light (paragraphs 35 and 38)
is larger than a pitch between emitters (44) of the emitter array(44) in order to cause each of the plurality of beams of light to be directed such that the plurality of beams of light diverge after exiting the lens array (see figure 2, 4 and 5c and paragraph 41); and
a diffractive optical element (48) to distribute, after direction by the lens array (46, 52,54), each of the plurality of beams of light into a plurality of beamlets in association with creating a light pattern (paragraph 36 and 38), wherein the divergence of each of the plurality of beams of light is to cause the diffractive optical element (48) to distribute the plurality of beams such that a plurality of zero-order beamlets, each corresponding to one of the plurality of beams of light, diverge after exiting the diffractive optical element (see figure 2 and paragraph 36). Pesach teaches the pitch of the emitter and output side of lens array pitch be different (see paragraph 43) to enhance the homogenization. However, Pesach fails to specifically disclose an embodiment wherein the lens array is larger than a pitch between emitters of the emitter array.
In the same field of endeavor, Shaw teaches a an emitter array (223,500) to emit a plurality of beams of light (paragraphs 44 and39);
a lens array (210,510) each lens of the lens array corresponding to an emitter of the emitter array, the lens array to:
collimate each of the plurality of beams of light, and direct each of the plurality of beams of light (paragraphs 11, 39 and 44)
wherein a pitch (592) between lenses of the lens array is larger than a pitch (591) between emitters of the emitter array in order to cause each of the plurality of beams of light to be directed such that the plurality of beams of light diverge after exiting the lens array (see figure 5 for example and paragraphs 45-47 ).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to incldue this feature, to ensure the beam is 
Regarding claim 2, Pesach et al . teaches the optical system of claim 1, wherein the diffractive optical element (48), when distributing the plurality of beams of light, is to:  cause a zero-order beamlet, of the plurality of zero-order beamlets, to exit the diffractive optical element (48) such that the zero-order beamlet overlaps with a non-zero-order beamlet in the light pattern, wherein the zero-order beamlet and the non-zero-order beamlet correspond to a particular beam of light of the plurality of beams of light (as illustrated in figure 2; the adjacent beams can overlap to provide a light pattern on an object). Additionally, A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph.( See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011) & Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).
Regarding claim 3, Pesach et al. teaches the optical system of claim 1, wherein the emitter array (44) and the lens array (46,52,54) are integrated in a single optical component (pattern generator).
Regarding claim 4, Pesach et al. teaches the optical system of claim 3, wherein the emitter array (44) is an array of bottom emitting vertical-cavity surface-emitting lasers. VCSEL can be bottom or top emitters. However, Pesach fails to specifically disclose the VCSEL are bottom emitters. Although, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this features, since it is known laser emitter design for compact optical instruments and provides a reliable laser source. 
Regarding claim 5, Pesach et al teaches the optical system of claim 1, wherein the lens array (46, 52, 54) and the emitter array (44) are discrete optical components (each are single component of the pattern generator).

Regarding claim 7, Pesach et al teaches the optical system of claim 6, wherein a pitch between micro diffractive optical elements (48), of the array of micro diffractive optical elements, is larger than the pitch between lenses of the lens array (see figure 3).
Regarding claim 8, Pesach et al teaches the optical system of claim 1, wherein the lens array (46, 52, 54) and the diffractive optical element (48) are integrated in a single optical component(36- pattern generator element)
Regarding claim 9, Pesach et al teaches the optical system of claim 1, wherein the light pattern comprises a structured light pattern (paragraph 33).
Claims 10-15 substantially correspond claims 1, 2, 4, 6, 7, and 9 respectively. See Examiner’s notes in claims 1, 2, 4, 6, 7 and 9 above.
Regarding claim 16, Pesach et al teaches an optical device, comprising: 
an emitter array (44,60) comprising:
a first emitter(60-top of the array 44- see figure 4)  to emit a first beam of light, and a second emitter (60- bottom of the array 44-see figure 4) to emit a second beam of light; 
a lens array (52) comprising:
a first lens (top of lens array 42)to collimate the first beam of light (paragraph 41)and direct the first beam of light at a first angle with respect to a diffractive optical element (see figures 2 and 4), and
a second lens (bottom of array 42 or second from the top of array 42) to collimate the second beam of light(paragraph 41) and direct the second beam of light at a second angle with respect to the diffractive optical element (see figures 2 and 4),

wherein a pitch between the first lens and the second lens is larger than a pitch between the first emitter and the second emitter; and the diffractive optical element (48) to distribute the first beam of light and the second beam of light in association with creating patterned light(paragraphs 38 and 36),
wherein the divergence of the first beam of light and the second beam of light causes the diffractive optical element to distribute the first beam of light and the second beam of light such that a first zero-order beamlet, associated with the first beam of light, and a second zero-order beamlet, associated with the second beam of light, diverge after exiting the diffractive optical element (see figures 2 and 4). Pesach et al teaches the pitch of the emitter and output side of lens array pitch be different (see paragraph 43) to enhance the homogenization. However, Pesach et al fails to specifically disclose an embodiment wherein a pitch between the first lens and the second lens is larger than a pitch between the first emitter and the second emitter.
In the same field of endeavor, Shaw teaches an emitter array (223, 520,620) comprising:
a first emitter(top of the array - see figure 2,5,6)  to emit a first beam of light, and a second emitter (bottom of the array -see figures 2, 5, 6) to emit a second beam of light; 
a lens array (210,510, 610) comprising:
a first lens (top of lens array )to collimate the first beam of light (paragraphs 11, 39 and  44)and direct the first beam of light at a first angle (see figures 2, 5 and 6), and

wherein the first angle is different from the second angle such that the first beam of light and the second beam of light diverge after exiting the lens array, and
wherein a pitch (592) between the first lens and the second lens is larger than a pitch between the first emitter and the second emitter (591-see figure 5 for example and paragraphs 45-47; see also figure 6).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, to ensure the beam is spread/diverged over a designated angular range and the beams can be designed to overlap in that range(paragraph 13).
Claims 17-20 are substantially equivalent to claims 2, 3, 6 and 8 respectively. See Examiner’s notes above in claims 2, 3, 6 and 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH